Citation Nr: 0204543	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  01-01 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Evaluation of major depressive disorder, currently rated 
as 30 percent disabling.

2.  Entitlement to an increased rating for weakness of the 
right arm, secondary to surgical intervention, currently 
rated as 10 percent disabling. 

3.  Entitlement to an increased rating for weakness of the 
right leg, secondary to surgical intervention, currently 
rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1966 to June 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from August 1999 and September 2000 rating decisions 
by the Houston, Texas Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In December 2001, the veteran 
testified before the undersigned member of the Board via 
video conference from the San Antonio, Texas RO.  


FINDINGS OF FACT

1.  The veteran's major depressive disorder results in 
occupational and social impairment with reduced reliability 
and productivity, but has not caused occupational and social 
impairment with deficiencies in most areas.

2.  The veteran's right arm weakness is productive of slight 
weakness in the right arm and slight impairment of fine 
finger movements of the right hand.  The overall impairment 
is moderate neuropathy.

3.  The veteran's right leg weakness is productive of slight 
weakness of the right leg and disturbance of gait.  




CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent for major 
depressive disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9434 
(2001).

2.  Weakness of the right arm is 30 percent disabling.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, Code 
8599-8515 (2001).

3.  Weakness of the right leg is no more than 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.124a, Code 8599-8520 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
August 1999 and September 2000 rating decisions and in the 
January 2001 statement of the case of the reasons and bases 
for the denial of his claims.  The Board concludes that the 
discussions in the rating decisions and in the statement of 
the case informed the veteran of the information and evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.  In addition, the December 2001 
Board hearing complied with 38 C.F.R. § 3.103.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the veteran's VA medical records have been obtained.  
He was afforded VA examinations in July 1999 and in August 
2000.  The veteran testified that he has not received 
treatment other than from VA.  The veteran has not referenced 
any unobtained evidence that might aid his claims or that 
might be pertinent to the bases of the denial of his claims.  
In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claims, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample opportunity to provide evidence 
and argument in support of his claims.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision. 


Background

In a December 1997 rating decision, compensation for weakness 
of the right arm and of the right leg, both secondary to 
surgical intervention, was granted under 38 U.S.C.A. § 1151.  
Each disability was assigned a 10 percent rating effective 
March 1988.  It was noted that the veteran had undergone 
surgery at a private hospital under the auspices of VA.  A 
stereotactic thalamotomy was done which worked for a short 
time. The veteran subsequently underwent a repeat 
stereotactic thalamotomy with pallidectomy which resulted in 
additional disabilities. Specifically, the veteran developed 
right-sided weakness in the arm and leg.  

In June 1999, the veteran's claim for an increased rating for 
his weakness of the right arm and weakness of the right leg 
disabilities was received.  Thereafter, VA outpatient records 
were received.  

The VA records reflect that in July 1998, the veteran 
complained of right shoulder pain.  He was diagnosed as 
having anterior instability of the right shoulder with 
possible tear of the subscapular.  Although the veteran was 
treated at this time and subsequently for right shoulder 
disability, no right shoulder disability was medically 
related by an examiner to the veteran's right arm weakness.  

In October 1998, it was noted that the veteran had an 
essential tremor which was originally worse on his right 
side, but that he also had this problem on the left side.  It 
was noted that the tremor of the left hand was greater than 
the tremor of the right hand.  The veteran complained of 
decreased dexterity on his right side and that he "falls" to 
the right side.  It was worse on intention.  There was no 
cogwheeling.  Tone was normal.  Dysmetria was greater on the 
left side than on the right side.  Motor strength was 5/5 in 
all groups.  Sensory testing was intact to all modalities.  
There was mild decreased vibration in the right foot.  The 
veteran's gait was wide-based and his initiation and turning 
were normal.  The impression was that the veteran had truncal 
ataxia with a right essential tremor, less than the left 
essential tremor, and cerebellar symptoms with the etiology 
probably mixed: alcoholic vermal cerebellar type +/- 
essential tremor and status post thalamotomy.  

In July 1999, the veteran was afforded a VA neurological 
examination.  At that time, the veteran related that he had 
right leg weakness which caused some stiffness upon walking.  
The veteran also reported right hand weakness which was 
causing him to lose dexterity in that hand, his major 
extremity.  The veteran reviewed his past history and also 
stated that he had been diagnosed in the past as having 
Parkinson's disease.  Physical examination revealed that he 
veteran was friendly and cooperative as well as somewhat 
anxious.  Mental status examination and speech were grossly 
intact.  No head tremor was noted.  The veteran had tremors 
of both arms, the left more so than the right, mainly in the 
proximal muscles which were coarse in nature.  The veteran 
also had some right leg tremor.  Motor examination of the 
arms appeared to be 5/5.  Motor examination of the legs was 
5-/5.  Reflexes were +2 in the arms, +2.5 in the knees, and 
+1 in the ankles.  Plantar responses were flexor.  Finger-to-
nose testing was fair.  Heel-to-shin testing was mildly 
abnormal.  Gait revealed a slightly stiff-legged type of gait 
in which the veteran seemed to circumabduct the right leg.  
The diagnosis was status post thalamotomy and pallidectomy 
for apparent Parkinson disease for tremors which resulted in 
some mild bilateral leg weakness.  At the present time, the 
neurological examination was abnormal, as stated.  

August 1999 outpatient records revealed psychiatric 
treatment.  The veteran reported that his health had been 
declining for the past 2 months due to a variety of ailments.  
He related that he was taking medication and slept 6 hours 
per night.  He reported a decline in activities due to 
depression.  He also reported having a poor appetite and 
weight loss.  The veteran related that he had poor 
concentration and self-esteem.  He also indicated that he 
experienced helplessness.  The veteran denied having paranoia 
or hallucinations.  The veteran was alert, attentive, 
cooperative, and appeared to be his stated age.  He displayed 
adequate hygiene and grooming.  The veteran exhibited 
spontaneous, but tremulous speech.  The diagnosis was major 
depression and the global assessment of functioning (GAF) was 
65.  

In November 1999, he was seen again in the neuropsychiatry 
clinic.  It was noted that the tremors were on the left and 
right and into his legs.  The veteran complained about his 
tremors on the left side, dizziness, and becoming 
increasingly weak.  The veteran was well-groomed.  His speech 
was slurred, but with normal rate and tone.  His mood was 
currently depressed and his affect was congruent to his mood.  
His sensory was clear, 30/30 on mini mental test.  His 
thoughts were clear and logical as well as goal-oriented.  It 
was noted that the veteran was divorced and lived alone and 
that he had significantly cut down on his alcohol intake.  
The impression was that the tremor was not Parkinsonian, but 
essential.  In December 1999, he was again evaluated.  At 
that time, it was noted that he was fully oriented and fully 
alert.  His behavior was appropriate, but irritable and 
withdrawn.  His recent and remote memory were impaired as was 
his ability to concentrate and his attention span.  His mood 
and affect were depressed.  The veteran indicated that he was 
divorced and lived alone and that he had one friend in the 
community.  It was noted that he had some difficulty 
communicating with people.  

In February 2000, it was noted that the veteran had changed 
medications.  He was well-groomed and casually dressed.  He 
exhibited tremors.  He cooperated.  His speech was slurred.  
His mood and affect were depressed.  His sensory was clear.  
His intelligence was average.  The impression was depression.  
A March 2000 evaluation was consistent with the February 2000 
evaluation.  It was also noted that the veteran was skeptical 
of the medical community and displayed anxiety centered 
around others' perception of him.  In May 2000, it was noted 
that he had truncal ataxia and right essential tremor, more 
so than on the right.  In another May 2000 treatment note, it 
was noted that his depression had increased and that he had 
isolation and conflict.  He complained of decreased energy 
and motivation.  He stated that he did not enjoy anything.  
The veteran related that he had lost a close friend in March 
2000.  In June 2000, it was noted that the veteran was on new 
medication which caused an upset stomach, but improved his 
energy.  His depression overall had improved and he felt 
better about himself.  He related that his tremors improved 
when he relaxed.  He reported that the tremors interfered 
with his daily life, but he was able to go to a folk life 
festival, shopping, and other activities.  Overall, he 
reported an increase in interests.  

In August 2000, the veteran was afforded a VA psychiatric 
examination.  At that time, the veteran reported having been 
admitted 2 times in the past to psychiatric facilities, but 
related that over the past 3 years, he had been in outpatient 
treatment.  The examiner also reviewed the veteran's past 
history and noted that his depression developed following the 
surgery which caused his right-sided weakness.  The veteran 
related that he could not do much of anything and that he 
felt demoralized.  The veteran stated that he had very few 
friends and no real close friends.  He indicated that he was 
divorced.  The veteran related that he had not worked at all 
in the last 3 years and that he felt that his symptoms 
contributed to his inability to work.  He stated that the 
fatigue and physical handicaps depressed him.  It was noted 
that the veteran was taking medication which had helped his 
daytime energy and his ability to sleep.  In addition, his 
interest in things had increased.  Subjectively, the veteran 
described symptoms of discouragement, demoralization over his 
physical handicaps and not being able to hold his 
construction job.  He complained of having fatigue.  He 
denied suicidal ideation, although he commented that he 
sometimes thought that it would be good to go to sleep and 
not wake up.  The examiner noted that the veteran met the 
criteria for major depressive disorder.  He endorsed symptoms 
of a depressed mood most of the day, nearly every day, as 
well as diminished interest or pleasure in most activities.  
The veteran also reported symptoms of significant insomnia, 
although that had improved with medication.  The veteran was 
also positive for feelings of worthlessness as well as for 
diminished ability to concentrate.  The examiner stated that 
the veteran did not have impairment of thought processes or 
communication.  He did not have hallucinations or delusions.  
The veteran did not exhibit inappropriate behavior.  The 
veteran reported having a profound loss of interest in his 
personal hygiene and other basic activities of living until 
recently when this had improved with medication.  The veteran 
was oriented to date, month, year, place, floor, full name, 
and telephone number.  The veteran reported having trouble 
concentrating.  He was able to immediately recall 3 out of 3 
objects.  He performed his serial 3's correctly.  His recall 
after 5 minutes was 2 out of 3.  He recalled the 3rd with 
clues.  The veteran did not exhibit obsessive or ritualistic 
behavior which interfered with routine activities.  The 
veteran's voice was tremulous, but he was coherent, logical, 
and goal-directed.  The veteran denied having panic attacks.  
The veteran had a moderately depressed mood.  His affect was 
somewhat blunted and apathetic.  He denied sustained anxiety.  
The veteran indicated that he would get irritable at times, 
but he denied being assaultive and having problems with 
impulse control.  The veteran reported that he used to sleep 
3 to 4 hours per night, but that had improved with 
medication.  The examiner sated that the veteran was 
competent for VA purposes.  The diagnosis was major 
depressive disorder, moderate, without psychotic features, 
associated with the veteran's physical handicaps including 
his right arm and leg weakness.  His GAF was 55.  

The veteran was also afforded a VA neurological examination 
in August 2000.  The examiner reviewed the veteran's medical 
history.  It was noted that he had a long history of ethanol 
abuse.  In addition, he had a head injury in the 1960's which 
resulted in tremors.  He underwent 2 surgeries in the 1970's 
which caused cessation of the tremors for about 2 weeks, but 
the right arm tremor and clumsiness of the right leg with 
frequent falling developed thereafter.  It was noted that the 
veteran currently also had involvement of the tremors on the 
left side of his body.  The examiner noted that the veteran 
had been treated with Parkinson's medication.  The impression 
was that the veteran had a movement disorder with some 
Parkinsonian features.  His condition had deteriorated 
secondary to the natural disease process as well as the 
complications from the surgeries which caused weakness on the 
right side of his body.  Physical examination revealed that 
the veteran was friendly, cooperative, and in no acute 
distress.  His mental status and speech appeared to be 
intact.  Cranial nerves II through XII appeared to be normal.  
Motor examination revealed tremors in both arms.  He had some 
weakness in the right arm at about 5-/5 and a "slight fix" 
of the left arm around the right.  There were slightly 
decreased fine finger movement in the right hand.  These were 
2+ in the arms and +2= in the knees and +1 in the ankles.  
Plantar response was flexor.  Cerebellar testing revealed 
unremarkable finger-to-nose testing.  Testing was grossly 
intact and sensory testing was normal.  Gait was abnormal in 
that the veteran had a stiff-legged type of gait and tended 
to circumabduct his right leg.  The diagnosis was status post 
thalamotomy and pallidectomy for Parkinson's disease.  The 
veteran had continued tremors in his arms and some subtle 
weakness in the right side, apparently secondary to the 
pallidectomy as noted. 

In a September 2000 rating decision, the RO granted 
compensation for major depressive disorder under 38 U.S.C.A. 
§ 1151.  A 30 percent evaluation was assigned effective March 
2000.  

In December 2001, the veteran testified at a personal hearing 
before the undersigned member of the Board.  At that time, 
and in written correspondence, the veteran related that he 
was right-handed and was losing dexterity in his right hand.  
He related that he still wrote with his right hand, but it 
was difficult.  The veteran also related that he occasionally 
dragged his right foot.  Overall, the veteran expressed that 
he was partially paralyzed on the right side on his body.  
The veteran related that he took vitamins and herbs for his 
major depressive disorder and that he had discontinued his 
medications.  He reported that he was not married and had few 
friends.  In written correspondence, he also indicated that 
he had panic attacks caused by anger and frustration which 
occurred several times per week.  He reported that his speech 
was slurred and his memory was impaired.  


Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1 (1999); Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  


Major Depressive Disorder

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  Our review reflects that the veteran's 
major depressive disorder has not significantly changed and 
that a uniform rating is appropriate.  The Board concludes 
that the same theory applies to compensation under 
38 U.S.C.A. § 1151 as a grant under 38 U.S.C.A. § 1110.

The veteran's major depressive disorder is rated under 
Diagnostic Code 9434.  That diagnostic code is rated under 
the General Rating Formula for Mental Disorders which 
provides a 30 percent rating for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events); a 50 percent rating where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships; a 70 
percent rating where there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships; and a 100 percent rating is 
warranted where there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130.

A review of the medical records reveals that the veteran 
exhibits symptoms consistent with both the 30 percent and 50 
percent rating criteria.  The veteran has exhibited periods 
where he was not functioning satisfactorily with routine 
behavior and self-care due to his depressed mood and anxiety 
as well as sleep impairment and memory loss.  On the last VA 
examination, the veteran's situation had improved with 
medication.  He denied panic attacks and only exhibited mild 
memory loss.  His sleep dysfunction had also improved.  The 
improvement in his condition was due to success on his 
psychiatric medication.  However, during his hearing and in 
written correspondence, the veteran expressed that he was no 
longer taking medication and had panic attacks several times 
per week.  The Board notes that his medical history shows 
that he has in the past displayed difficulty with certain 
medications.  Without the medication, the veteran had 
increased symptoms in the past.  His mood and affect were 
depressed, he had difficulty communicating with others, and 
he was anxious regarding others' perception of him.  His 
recent and remote memory were impaired as was his ability to 
concentrate and his attention span.  The veteran related in 
written correspondence that he currently was having panic 
attacks several times per week caused by anger and 
frustration.  His current complaints were consistent with his 
past outpatient treatment records which presented an overall 
picture of the veteran being isolated and withdrawn with 
feelings of inadequacy and demoralization.  In sum, the Board 
finds that the veteran meets the criteria for a 50 percent 
rating.  He showed improvement for a short time while taking 
prescribed medication, but he is no longer taking that 
medication.  He has had difficulty in establishing and 
maintaining effective relationships with others.  

However, the Board further finds that the criteria for a 70 
percent rating is not met.  The veteran does not have 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Other than his memory 
impairment, the veteran is essentially cognitively intact.  
The veteran describes having panic attacks, but they are not 
continuous.  In addition, he has been irritable in the past, 
but not violent and he has not exhibited impulse control 
problems.  The veteran does have continuous depression, but 
he has not displayed any of the other aforementioned symptoms 
over the past several years.  In addition, while he does not 
have an active social life, the veteran is not considered to 
be unable to establish and maintain effective relationships, 
he has some friends.  The veteran is unemployed, but this is 
due to a plethora of medical problems.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's major depressive disorder now causes 
or has in the past caused marked interference with his 
employment.  He veteran has not been employed for several 
years, but, as noted, this is due to a multitude of medical 
problems.  The evidence does not show marked interference 
with his employment due to his major depressive disorder on 
its own.  In addition, the evidence in this case does not 
show that the veteran has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  The veteran 
apparently received inpatient treatment on 2 occasions, prior 
to the effective date of service connection.  Since that 
time, he has only received outpatient treatment.  

As noted, according to Fenderson, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  In this case, as noted, staged ratings 
are not warranted.  Despite a short period of improvement in 
his major depressive disorder, the Board finds that the 
overall picture of the veteran's psychiatric disability shows 
that he had continuously met the criteria for a 50 percent 
rating.  

The evidence supports a 50 percent evaluation; however the 
preponderance of the evidence is against a rating in excess 
of 50 percent for major depressive disorder. 


Right Arm Weakness

The veteran's right arm weakness is rated under Diagnostic 
Code 8599-8515.  

Complete paralysis of the median nerve on the major side 
provides for a maximum schedular rating of 70 percent under 
diagnostic code 8515.  Complete paralysis is manifested by 
the hand being to the ulnar side, the index and middle 
fingers more extended than normally, considerable atrophy of 
the muscles of the thenar eminence, the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective, 
absence of flexion of the index finger and feeble flexion of 
the middle finger, cannot make a fist, index and middle 
fingers remain extended; cannot flex distal phalanx of thumb, 
defective opposition and abduction of thumb, at right angles 
to palm; flexion of wrist weakened; pain with trophic 
disturbances.  

The Board does not find that the evidence shows complete 
paralysis of this nerve.  The veteran retains strength and 
movement of the extremity.  Such findings are not consistent 
with complete paralysis.  

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the median nerve.  A 20 percent evaluation 
requires moderate incomplete paralysis.  A 40 percent 
evaluation requires severe incomplete paralysis.  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given for each nerve.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, moderate degree.  

In this case, the evidence shows that the veteran exhibits 
moderate neuropathy of the medial nerve.  Although the 
veteran maintains that he is partially paralyzed on his right 
side, the medical evidence showed only mild weakness in the 
right arm shown to be normal and also shown on later 
examination at about 5-/5.  In addition, the veteran has 
slightly decreased fine finger movements in the right hand.  
The veteran's reflexes were +2 in the right arm.  His finger-
to-nose testing was fair.  

The Board finds that this objective medical evidence is more 
probative than the veteran's statements alone.  The Board 
understands that the veteran apparently has difficulty with 
writing, but the medical evidence only shows that the veteran 
has slight weakness and slight decrease in fine finger 
movements of his right hand.  The veteran was able to move 
and use his right arm/hand to a more significant degree than 
what he claims to be his ability.  The hand was not inclined 
to the ulnar side at all, the index and middle fingers were 
not extended more than normally, there was no atrophy of the 
muscles of the thenar eminence, the thumb was not in an 
abnormal position, there was no limitation of motion of the 
fingers other than fine finger movements, there was no 
limitation of motion of the thumb or wrist noted, the veteran 
was not unable to make a fist.  Trophic disturbances were not 
shown.  

Thus, the Board finds that the objective evidence more 
accurately shows the level of his right arm impairment than 
does his statements.  However, the disability more closely 
approximates moderate neuropathy.  38 C.F.R. § 4.7.  The 
veteran has more than just a wholly sensory deficit.  
38 C.F.R. §§ 4.123, 4.124 (2001).  There is evidence of 
weakness and decreased use of the fingers.  Such findings are 
consistent with moderate neuropathy.  Although the weakness 
is mild, such findings justify a conclusion that there is no 
more than moderate neuropathy.

The Board has also considered whether a higher rating would 
be warranted based on limitation of movement of the arm under 
Diagnostic Code 5201.  However, in this case, no limitation 
of motion of the right arm was demonstrated, thus a higher 
rating is not warranted on that basis.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's right arm weakness now causes or has 
in the past caused marked interference with his employment, 
or that such has in the past or now requires frequent periods 
of hospitalization rendering impractical the use of the 
regular schedular standards.  Id.  As noted, the veteran has 
not worked in several years due to many medical problems.  
His slight weakness in his right arm has not been shown to 
cause marked interference with employment.  In addition, he 
has not been hospitalized for that problem.  


Right Leg Weakness

The veteran's right leg weakness is rated under Diagnostic 
Code 8599-8520.  

Complete paralysis of the sciatic nerve on the major side 
provides for a maximum schedular rating of 80 percent under 
diagnostic code 8520.  Complete paralysis is manifested by 
the foot dangling and dropping, no active movement possible 
of muscles below the knee, flexion of the knee weakened or 
lost.  

The Board does not find that the evidence shows complete 
paralysis of this nerve.  

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the median nerve.  A 20 percent evaluation 
requires moderate incomplete paralysis.  A 40 percent 
evaluation requires moderately severe incomplete paralysis.  
A 40 percent evaluation requires severe incomplete paralysis 
with marked muscular atrophy.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given for each nerve.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, moderate degree.  

In this case, the evidence shows that the veteran exhibits 
mild impairment of the sciatic nerve.  The veteran's motor 
examination revealed 5-/5 in the leg.  His reflexes were +2.5 
in the knees and +1 in the ankles.  His plantar reflexes were 
flexor.  Heel-to-shin testing was mildly abnormal.  His gait 
was abnormal.  

The Board finds that this objective medical evidence is more 
probative than the veteran's statements alone.  The Board 
understands that the veteran has difficulty with his gait, 
but the medical evidence does not show that he has foot drop 
as he claims.  The veteran was able to move and use his right 
leg to a more significant degree than what he claims to be 
his ability.  The objective evidence did not show any foot 
dangling or dropping, any impairment of movement of the 
muscles below the knee, or any impairment of flexion of the 
knee.  There is no evidence of pain, disuse, decrease in 
sensation or trophic changes.  Thus, the Board finds that the 
objective evidence more accurately shows the level of his 
right leg impairment than does his statements.  The Board 
does not find that moderate impairment is demonstrated as the 
veteran only objectively exhibits mild weakness and 
disturbance of gait.  

The Board has also considered whether a higher rating would 
be warranted based on limitation of movement of the right leg 
under Diagnostic Codes 5260, 5261and 5270.  However, in this 
case, no limitation of motion of the right leg to include the 
knee and ankle was demonstrated, thus a higher rating is not 
warranted on that basis.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's right leg weakness now causes or has 
in the past caused marked interference with his employment, 
or that such has in the past or now requires frequent periods 
of hospitalization rendering impractical the use of the 
regular schedular standards.  Id.  As noted, the veteran has 
not worked in several years due to many medical problems.  
His slight weakness in his right leg has not been shown to 
cause marked interference with employment.  In addition, he 
has not been hospitalized for that problem.

Section 4.14

Lastly, the veteran has been granted compensation for the 
weakness of the upper and lower extremity.  He has not been 
granted compensation for other neurologic involvement or 
other postoperative residuals.  Therefore, the manifestations 
associated with such conditions have not been considered in 
the evaluation of the compensation claim.  The use of 
manifestations not resulting from service-connected disease 
or injury in establishing the evaluation is to be avoided.   
38 C.F.R. § 4.14 (2001).  This regulation is equally 
applicable to benefits under the provisions of 38 U.S.C.A. 
§ 1151.


ORDER

Entitlement to a 50 percent evaluation for major depressive 
disorder is granted, subject to the law and regulations 
governing the payment of monetary benefits.

A 30 percent rating for weakness of the right arm, secondary 
to surgical intervention, is granted, subject to the law and 
regulations governing the payment of monetary benefits.. 

Entitlement to an increased rating for weakness of the right 
leg, secondary to surgical intervention, is denied. 

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

